Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 2/9/22. Claims 1-20 are pending. 
	Claim 1 is allowable. The application is also subject to a Restriction Requirement mailed 7/3/17, where Applicant elected Group I and the species of MARCKS without traverse (9/5/17). The elected group was a method; while allowable compositions entitle Applicant to rejoinder, the reverse is not true. Claims 2-18 represent non-elected subject matter and remain withdrawn. However, in light of the allowable substrate protein, the species rejection is withdrawn with respect to claims 1 and 19. The species election is maintained for claim 20, as this claim is not allowable. 
	Note that the species election bears clarification: the species election in the Requirement mailed 7/3/17 set forth “provisional” elections, e.g., “if” electing X, “then” elect Y. Applicant elected Group I and was therefore required to elect a substrate protein, which they did. The remaining species groupings need not be withdrawn because they were never in force, since Applicant did not elect any of Groups II-XIV. Thus, the only species election remaining in effect is the election of MARCKS as it applies to claim 20 and the Group election is wholly preserved.
Claims 1, 19, and 20 are under examination.

Withdrawn Rejections
	The rejections under §112—both (a) and (b)—are withdrawn in light of the amendments. The claimed treatment agent now “comprises a fragment of MARCKS containing a phosphorylation site”. This is a structure correlated to the required function. Moreover, as MARCKS was known, those fragments comprising a phosphorylation site were also known. Applicant supplies Rohrbach as evidence that such fragments were used successfully and the Examiner has no contrary evidence that the fragment requires more than a single phosphorylation site in order to serve the claimed function. Thus, the full breadth of what is claimed is considered enabled and to meet the written description requirement as well as clearly defining the agents which will infringe the claim thereby clearly marking the metes and bounds of the claim.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Alkon (WO 02/067764; previously cited) in view of Hasegawa (previously cited) and Frisoni (previously cited).
Alkon discloses a method of diagnosing Alzheimer's disease in patient by measuring the phosphorylation level of an indicator protein and determining if this level is abnormally elevated as compared to a basal phosphorylation protein level of non-Alzheimer’s control subject, comparing the two phosphorylation ratio and their statistical difference, and determining the presence of an elevated level as positive diagnosis for Alzheimer’s disease.  (Abstract; p. 6, ll. 11-36).  The measurement of phosphorylation may be done by an immunoassay, such as radioimmunoassay, Western blot analysis, an immunofluorescence assay, an enzyme immunoassay, an immunoprecipation assay, a chemiluminescence assay, an immunohistochemistry assay, etc. (p. 8, ll. 5-11).  Such diagnostic method may comprise measuring the amount of a MAPK protein in a subject’s cells, and comparing them to the phosphorylation of a non-Alzheimer’s control subject, wherein increased phosphorylation level in the subject’s cells compared to the control cells is diagnostic of Alzheimer’s disease. (p. 9, ll. 9-17). 
Alkon further provides that “[t]he methods are effective in diagnosis where the subject lacks clinical manifestations of Alzheimer’s disease” (p, 9, ll. 36-37; p. 11, ll. 15-16).  One of ordinary skill in the art would understand this to be consistent with a method for diagnosing pre-onset Alzheimer’s disease or a risk of developing Alzheimer’s disease. Alkon does not explicitly disclose MARCKS as an indicator protein.
Hasegawa discloses that an abundance of amyloid-beta (Aß) is one of the pathological hallmarks of AD (p.2567 C1). Hasegawa also teaches Aß activates phosphorylation of MARCKS by both PKC and MAPK in microglia and may be associated with microglia activation in Alzheimer's disease (Abstract). Hasegawa demonstrates that increased Aß induces these kinases which in turn “directly phosphorylated a recombinant MARCKS” (abstract).
	One of ordinary skill in the art at the time of filing would have been motivated to “detect, in a test subject, an increased phosphorylation level” and, where said level is increased compared to a control subject (Applicant’s claimed “normal” subject), to diagnose that subject as having a risk of developing AD or having pre-onset AD. Alkon teaches that phosphorylation of an “indicator protein” can be used to diagnose AD where that phosphorylation level is abnormally elevated. Alkon teaches that such a method may comprise measuring MAPK, a kinase known to phosphorylate MARCKS (Hasegawa). Further, Hasegawa teaches that increased Aß (an “abundance”) is a hallmark of AD and also that Aß—through both MAPK and PKC—phosphorylates MARCKS. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396 (MPEP §2141).
In this case, a person of ordinary skill in the art is explicitly taught that phosphorylated proteins indicate AD as well as being taught to measure MAPK for this purpose. A person of ordinary skill in the art is also taught that Aß itself is indicative of AD as well as that Aß, through MAPK, phosphorylates MARCKS. It is therefore well within the ordinary skill level to infer that using the method of Alkon to measure phosphorylation levels of MARCKS and finding that these levels are increased would be indicative that a person is at risk of developing AD or has pre-onset AD (where the subject lacks clinical manifestations of AD) because increased MARCKS phosphorylation is induced by Aß, which is indicative of AD. If the subject is not presenting with clinical manifestations of AD, these indicators would have been sufficient for the ordinary artisan to infer that the subject is at risk of AD or is presenting with pre-onset AD.
	While neither document discloses brain scans using, e.g., MRI, one of ordinary skill in the art would nevertheless have been motivated to perform one. The above data would suggest the diagnosis as described, yet Frisoni discloses that diagnostic imaging, such as MRI, is an integral part of the clinical assessment of suspected Alzheimer dementia patients. Suspecting that the subject is at risk of AD or has pre-onset AD, one would clearly have been motivated to perform this integral part of the AD assessment.
	Therefore, claim 20 would have been obvious.

Response to Arguments
Applicant's arguments filed 2/9/22 have been fully considered but they are not persuasive.
	Regarding the §103 rejection, Applicant argues claims 1 and 19 are non-obvious. No rejection of claims 1 and 19 under §103 was of record and so an argument that these claims are non-obvious is entirely moot.
Regarding claim 20, Applicant argues that ‘764 does not mention MARCKS; the rejection articulates the connection between the references and ‘764 is not relied upon for teaching MARCKS. Applicant argues that Hasegawa links MARCKS phosphorylation with senile plaques in AD brains. This is not the totality of the teachings by Hasegawa as articulated in the rejection. In particular, while it is agreed that phosphorylated MARCKS is associated with senile plaques, it is also taught that Aß generally induces MARCKS phosphorylation, such that the ordinary artisan could infer that increased MARCKS phosphorylation indicates risk of or pre-onset AD.
	Applicant argues that there was no expectation that there would be increased phosphorylated MARCKS in pre-AD brain. This is irrelevant as the method need not know beforehand the outcome of the diagnostic, only that upon finding increased phosphorylated MARCKS (which would have been measured as articulated by the rejection), this is indicative of having a risk of AD or pre-onset AD (“determining”). 
	Applicant argues that Kimura should be given greater weight as Kimura shows certain locations have decreased MARCKS phosphorylation. This does not indicate that global levels of phosphorylated MARCKS are decreased in AD nor that increased MARCKS would not indicate having a risk of AD. Applicant agrees that Kimura detects phosphorylated MARCKS in Aß deposits, but Kimura does not comment on whether or not this represents an overall increase in MARCKS. Thus, contrary to Applicant’s argument, Kimura is not more probative of obviousness. Hasegawa provides a “credible reason” (Remarks 2/9/22 p.13) for expecting increased MARCKS phosphorylation to indicate a risk of AD as articulated by the rejection.
	Applicant broadly argues that “the cited references simply do not disclose or suggest the presently claimed subject matter” (remarks 2/9/22 p. 13). While Applicant makes arguments about why Kimura should be given greater weight and makes conclusory statements that the Examiner has not met the initial burden for obviousness, none of Applicant’s arguments actually point to a specific deficiency in the rejection. Applicant’s arguments analyze the references individually, but do not comment on them as a combination nor does Applicant comment on the explicit rationale articulated in the rejection, instead choosing to argue that there is no “cogent reasoning” while failing to specifically address the articulated reason to combine.
	Applicant argues that the method of diagnosing AD in Alkon is “complex and technically demanding”. Even if this is true—which is not agreed upon by the Examiner—it is unclear how such an argument weighs against obviousness or fails to meet the claim limitations. In reviewing secondary considerations for rebuttal (MPEP §2141), the prior art method being “complex” does not appear to be a consideration. Applicant argues several alleged advantages to Applicant’s method such as direct measurement without the need to expose cells to an activator compound and argues that this represents the “presently claimed method”. This is not persuasive because this inaccurately describes what is claimed as such steps are wholly absent. The only requirement for step (i) is that the phosphorylation is “detected”, which can be via any means no matter how simple or complex. Claim 19 nominally adds broad classes of potential means for detection, yet Applicant fails to present evidence that the method of Alkon does not fall within one of those genera, particularly in light of Alkon explicitly disclosing such (p. 8, ll. 5-11). Arguing limitations which are not in the claims cannot be persuasive.
	Applicant argues that Alkon does not suggest a method which does not use an activator compound; the instant claims do not exclude it either and so there is simply no requirement for Alkon to teach such.
	Applicant argues that the combination does not disclose that the proteins are classifiable into three groups according to chronological change.	The Examiner has already suggested claim language and noted that such staging would be non-obvious (see p.15 of 8/10/21 Office Action). However, the initial phase, mid-phase, late phase, and risk are claimed in the alternative (“or” in line 18 of the claim). The Examiner has articulated why increased phosphorylation of MARCKS would be indicative of “a risk of developing Alzheimer’s disease” and so the staging portions—which are not required but only alternatives—need not be taught in order to find the claim as a whole obvious. While Applicant is correct that the staging is “embodied” in the claim, it is in no way required by the claim and a finding that any one of the four alternative conclusions was obvious is sufficient to render the claim as a whole obvious.

Allowable Subject Matter
Claims 1 and 19 are allowed. While MARCKS fragments comprising a phosphorylation site were known in the art, using such fragments as a treatment for AD was not suggested. The Examiner has the initial burden of providing evidence that a claim is not enabled. The treatment agent is now sufficiently defined and one could make and use such fragments. Further, the Examiner must weigh the surprising results. The claims set forth that, even where MARCKS phosphorylation is not elevated (such as where Marcksl1, SRRM2, or ATPA phosphorylation is elevated), the MARCKS dominant negative is still an effective therapy. The Examiner has no evidence to contradict this assertion and so, on the whole, the claims are deemed non-obvious.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/Primary Examiner, Art Unit 1649